Name: Council Regulation (EEC) No 1582/86 of 23 May 1986 on particular intervention measures for cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 139/38 Official Journal of the European Communities 24 . 5 . 86 COUNCIL REGULATION (EEC) No 1582/86 of 23 May 1986 on particular intervention measures for cereals for cereals ( 4); whereas that Regulation should , there ­ fore , be repealed, HAS ADOPTED THIS REGULATION : Article 1 The particular intervention measures referred to in Article 8 of Regulation ( EEC) No 2727/ 75 may be taken if, in one or more regions of the Community , market prices fall sharply in relation to the intervention price . A rticle 2 The particular intervention measures may, in particular, take the form of buying-in of cereals having at least the qualitative characteristics required for intervention . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC ) No 1 579/86 ( 2 ), and in particular Article 8 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 8 ( 1 ) of Regulation (EEC) No 2727/75 provides that particular intervention measures can be taken where the market situation so requires ; whereas it should be specified that use of such measures in one or more regions of the Community should be based on an assessment of the development of the market in the various cereals in relation to the intervention price applicable , with a view to avoiding disturbances ; wher ­ eas , therefore, the particular measures adopted may relate only to those cereals with technical and techno ­ logical characteristics complying at least with the mini ­ mum requirements fixed for buying-in by the interven ­ tion agencies under Article 7 of Regulation ( EEC ) No 2727/75 ; whereas the particular measures must , in respect of implementation , be adapted to the various situations which arise ; Whereas the sale of cereals held by intervention agen ­ cies as a result of particular intervention measures must avoid discrimination between Community buyers and the prices must not be such as to cause market disturb ­ ances ; whereas the tendering procedure enables the above objectives to be attained ; whereas , however, if this procedure is not followed or if cereals which have been the subject of particular intervention measures are not held by the intervention agencies , the adoption , where the market situation so requires , of special con ­ ditions for putting the cereals back on the market or for disposing of them by other means should be authorized ; Whereas the provisions of this Regulation replace those of Council Regulation ( EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures Article 3 1 . If particular intervention measures have been taken in the form of the buying-in of cereals , these cereals shall be subsequently disposed of by invitation to tender : ( a ) either with a view to their being put back on the Community market at prices avoiding disturbance of the market ; (b ) or with a view to exporting them at prices to be determined case-by-case according to market developments and requirements . Where the invitation to tender concerns the putting back on the market of the Community of cereals bought in by intervention agencies , it may be issued with a view to specific uses . 2 . If particular intervention measures take a form other than that referred to in paragraph 1 , specific con ­ ditions may be laid down for putting the cereals back on the market or for disposing of them by other means . 3 . If particular circumstances so require , the Council , acting by a qualified majority on a proposal from the ( ¢) OJ No L281 , 1 . 11 . 1975 , p. 1 . ( : ) See p. 29 of this Official Journal . ( ¢') OJ No C 53 , 7 . 3 . 1986, p. 12 . ( 4 ) OJ No L 130, 19 . 5 . 1976, p. 9 . 24 . 5 . 86 Official Journal of the European Communities No L 139 /39 Commission , may establish selling procedures other then those laid down in paragraph 1 . Article 5 Regulation ( EEC) No 1 146/76 is hereby repealed . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1986 . A rticle 4 When invitations to tender are issued under this Regu ­ lation , the terms must ensure equality of access and treatment to all persons concerned irrespective of the place of their establishment within the Community . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President C. . BRAKS